__________



 

 

 

 

2011 STOCK INCENTIVE PLAN



 

 

 

 

For

:





 

SONO RESOURCES INC.



 

Dated September 17, 2011



 

 

 

Sono Resources Inc.


2533 N. Carson Street, Suite 125, Carson City, Nevada, U.S.A., 89706





--------------------------------------------------------------------------------





SONO RESOURCES INC.



2011 STOCK INCENTIVE PLAN

1.          PURPOSE

1.1          The purpose of this 2011 Stock Incentive Plan (the "Plan") is to
advance the interests of Sono Resources Inc. (the "Company") by encouraging
Eligible Participants (as herein defined) to acquire shares of the Company,
thereby increasing their proprietary interest in the Company, encouraging them
to remain associated with the Company and furnish them with additional incentive
in their efforts on behalf of the Company in the conduct of their affairs.

1.2          This Plan is specifically designed for Eligible Participants of the
Company who are residents of the United States and/or subject to taxation in the
United States, although Awards (as herein defined) under this Plan may be issued
to other Eligible Participants.

1.3          This Plan is in addition to, and in no manner either alters, amends
or is in substitution for, the Company's existing "Stock Option Plan" dated as
originally ratified by the Board of Directors of the Company on May 9, 2007.

2.          DEFINITIONS

2.1          As used herein, the following definitions shall apply:

(a)          "Administrator" means the Committee or otherwise the Board;

(b)          "Affiliate" and "Associate" have the meanings ascribed to such
terms in Rule 12b-2 promulgated under the Exchange Act;

(c)          "Applicable Laws" means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, state corporate laws, state or provincial securities
laws, the Code, the rules of any applicable stock exchange or national market
system, and the rules of any foreign jurisdiction applicable to Awards granted
to residents therein;

(d)          "Award" means the grant of an Option, SAR, Restricted Stock,
unrestricted Shares, Restricted Stock Unit, Deferred Stock Unit or other right
or benefit under this Plan;

(e)          "Award Agreement" means the written agreement evidencing the grant
of an Award executed by the Company and the Grantee, including any amendments
thereto;

(f)          "Award Right" means each right to acquire a Share pursuant to an
Award;

(g)         "Board" means the Board of Directors of the Company;



--------------------------------------------------------------------------------



(h)          "Cause" means, with respect to the termination by the Company or a
Related Entity of the Grantee's Continuous Service, that such termination is for
"Cause" as such term is expressly defined in a then-effective written agreement
between the Grantee and the Company or such Related Entity, or in the absence of
such then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Grantee's:

(i)          refusal or failure to act in accordance with any specific, lawful
direction or order of the Company or a Related Entity;

(ii)          unfitness or unavailability for service or unsatisfactory
performance (other than as a result of Disability);

(iii)          performance of any act or failure to perform any act in bad faith
and to the detriment of the Company or a Related Entity;

(iv)          dishonesty, intentional misconduct or material breach of any
agreement with the Company or a Related Entity; or

(v)          commission of a crime involving dishonesty, breach of trust, or
physical or emotional harm to any person;

(i)          "Change of Control" means, except as provided below, a change in
ownership or control of the Company effected through any of the following
transactions:

(i)          the direct or indirect acquisition by any person or related group
of persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than 50% of the total combined
voting power of the Company's outstanding securities pursuant to a tender or
exchange offer made directly to the Company's shareholders which a majority of
the Continuing Directors who are not Affiliates or Associates of the offeror do
not recommend such shareholders accept;

(ii)          a change in the composition of the Board over a period of 36
months or less such that a majority of the Board members (rounded up to the next
whole number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who are Continuing Directors;

(iii)          the sale or exchange by the Company (in one or a series of
transactions) of all or substantially all of its assets to any other person or
entity; or

(iv)          approval by the shareholders of the Company of a plan to dissolve
and liquidate the Company.



--------------------------------------------------------------------------------



Notwithstanding the foregoing, the following transactions shall not constitute a
"Change of Control":

(i)          the closing of any public offering of the Company's securities
pursuant to an effective registration statement filed under the United States
Securities Act of 1933, as amended;

(ii)          the closing of a public offering of the Company's securities
through the facilities of any stock exchange; or

(iii)          with respect to an Award that is subject to Section 409A of the
Code, and payment or settlement of such Award is to be accelerated in connection
with an event that would otherwise constitute a Change of Control, no event set
forth previously in this definition shall constitute a Change of Control for
purposes of this Plan or any Award Agreement unless such event also constitutes
a "change in the ownership", a "change in the effective control" or a "change in
the ownership of a substantial portion of the assets of the corporation" as
defined under Section 409A of the Code and Treasury guidance formulated
thereunder, which guidance currently provides that:

(A)          a change in ownership of a corporation shall be deemed to have
occurred if any one person or more than one person acting as a group acquires
stock of a corporation that constitutes more than 50% of the total Fair Market
Value or total voting power of the stock of the corporation. Stock acquired by
any person or group of people who already owns more than 50% of such total Fair
Market Value or total voting power of stock shall not trigger a change in
ownership;

(B)          a change in the effective control of a corporation generally shall
be deemed to have occurred if within a 12-month period either:

(I)          any one person or more than one person acting as a group acquires
ownership of stock possessing 35% or more of the total voting power of the stock
of the corporation; or

(II)          a majority of the members of the corporation's board of directors
is replaced by directors whose appointment or election is not endorsed by a
majority of the members of the corporation's board of directors prior to the
date of the appointment or election; and

(C)          a change in the ownership of a substantial portion of the
corporation's assets generally is deemed to occur if within a 12-month period
any person, or more than one person acting as a group, acquires assets from the
corporation that have a total gross fair market value at least equal to 40% of
the total gross fair



--------------------------------------------------------------------------------



market value of all the corporation's assets immediately prior to such
acquisition. The gross fair market value of assets is determined without regard
to any liabilities;

(j)          "Code" means the United States Internal Revenue Code of 1986, as
amended;

(k)          "Committee" means the Compensation Committee or any other committee
appointed by the Board to administer this Plan in accordance with the provisions
of this Plan; provided, however, that:

(i)          where available, the Committee shall consist of two or more members
of the Board;

(ii)          where available, the directors appointed to serve on the Committee
shall be "non-employee directors" (within the meaning of Rule 16b-3 promulgated
under the Exchange Act) and "outside directors" (within the meaning of Section
162(m) of the Code) to the extent that Rule 16b-3 and, if necessary for relief
from the limitation under Section 162(m) of the Code and such relief is sought
by the Company, Section 162(m) of the Code, respectively, are applicable;

(iii)          the mere fact that a Committee member shall fail to qualify under
either of the foregoing requirements set forth in Section 2.1(k)(ii) shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan; and

(iv)          members of the Committee may be appointed from time to time by,
and shall serve at the pleasure of, the Board;

(l)          "Common Stock" means the common stock of the Company;

(m)          "Company" means Sono Resources Inc., a Nevada corporation;

(n)          "Consultant" means any person (other than an Employee) who is
engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity;

(o)          "Continuing Directors" means members of the Board who either (i)
have been Board members continuously for a period of at least 36 months, or (ii)
have been Board members for less than 36 months and were appointed or nominated
for election as Board members by at least a majority of the Board members
described in clause (i) who were still in office at the time such appointment or
nomination was approved by the Board;

(p)          "Continuous Service" means that the provision of services to the
Company or a Related Entity in any capacity of Employee, Director or Consultant
that is not interrupted or terminated. Continuous Service shall not be
considered interrupted in the case of (i) any approved leave of absence, (ii)
transfers between locations of



--------------------------------------------------------------------------------



the Company or among the Company, any Related Entity, or any successor, in any
capacity of Employee, Director or Consultant, or (iii) any change in status as
long as the individual remains in the service of the Company or a Related Entity
in any capacity of Employee, Director or Consultant (except as otherwise
provided in the Award Agreement). An approved leave of absence shall include
sick leave, maternity or paternity leave, military leave, or any other
authorized personal leave. For purposes of Incentive Stock Options, no such
leave may exceed 90 calendar days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract;

(q)          "Corporate Transaction" means any of the following transactions:

(i)          a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
jurisdiction in which the Company is organized;

(ii)          the sale, transfer or other disposition of all or substantially
all of the assets of the Company (including the capital stock of the Company's
subsidiary corporations) in connection with the complete liquidation or
dissolution of the Company; or

(iii)          any reverse merger in which the Company is the surviving entity
but in which securities possessing more than 50% of the total combined voting
power of the Company's outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger;

(r)          "Covered Employee" means an Employee who is a "covered employee"
under Section 162(m)(3) of the Code;

(s)          "Deferred Stock Units" means Awards that are granted to Directors
and are subject to the additional provisions set out in Subpart A which is
attached hereto and which forms a material part hereof;

(t)          "Director" means a member of the Board or the board of directors of
any Related Entity;

(u)          "Disability" or "Disabled" means that a Grantee is unable to carry
out the responsibilities and functions of the position held by the Grantee by
reason of any medically determinable physical or mental impairment. A Grantee
shall not be considered to have incurred a Disability unless he or she furnishes
proof of such impairment sufficient to satisfy the Administrator in its
discretion. Notwithstanding the above, (i) with respect to an Incentive Stock
Option, Disability or Disabled shall mean permanent and total disability as
defined in Section 22(e)(3) of the Code and (ii) to the extent an Option is
subject to Section 409A of the Code, and payment or settlement of the Option is
to be accelerated solely as a result of the Eligible Participant's Disability,
Disability shall have the



--------------------------------------------------------------------------------



meaning ascribed thereto under Section 409A of the Code and the Treasury
guidance promulgated thereunder;

(v)          "Disinterested Shareholder Approval" means approval by a majority
of the votes cast by all the Company's shareholders at a duly constituted
shareholders' meeting, excluding votes attached to shares beneficially owned by
Insiders;

(w)          "Eligible Participant" means any person who is an Officer, a
Director, an Employee or a Consultant, including individuals who are foreign
nationals or are employed or reside outside the United States;

(x)          "Employee" means any person who is a full-time or part-time
employee of the Company or any Related Entity;

(y)          "Exchange Act" means the United States Securities Exchange Act of
1934, as amended;

(z)          "Fair Market Value" means, as of any date, the value of a Share
determined in good faith by the Administrator. By way of illustration, but not
limitation, for the purpose of this definition, good faith shall be met if the
Administrator employs the following methods:

(i)          Listed Stock. If the Common Stock is traded on any established
stock exchange or quoted on a national market system, Fair Market Value shall be
(A) the closing sales price for the Common Stock as quoted on that stock
exchange or system for the date the value is to be determined (the "Value Date")
as reported in The Wall Street Journal or a similar publication, or (B) if the
rules of the applicable stock exchange require, the volume-weighted average
trading price for five days prior to the date the Board approves the grant of
the Award. If no sales are reported as having occurred on the Value Date, Fair
Market Value shall be that closing sales price for the last preceding trading
day on which sales of Common Stock is reported as having occurred. If no sales
are reported as having occurred during the five trading days before the Value
Date, Fair Market Value shall be the closing bid for Common Stock on the Value
Date. If the Common Stock is listed on multiple exchanges or systems, Fair
Market Value shall be based on sales or bids on the primary exchange or system
on which Common Stock is traded or quoted. If the rules of any applicable stock
exchange or system require a different method of calculating Fair Market Value,
then such method as is required by those rules;

(ii)          Stock Quoted by Securities Dealer. If Common Stock is regularly
quoted by a recognized securities dealer but selling prices are not reported on
any established stock exchange or quoted on a national market system, Fair
Market Value shall be the mean between the high bid and low asked prices on the
Value Date. If no prices are quoted for the Value Date, Fair Market



--------------------------------------------------------------------------------



Value shall be the mean between the high bid and low asked prices on the last
preceding trading day on which any bid and asked prices were quoted;

(iii)          No Established Market. If Common Stock is not traded on any
established stock exchange or quoted on a national market system and is not
quoted by a recognized securities dealer, the Administrator will determine Fair
Market Value in good faith. The Administrator will consider the following
factors, and any others it considers significant, in determining Fair Market
Value: (A) the price at which other securities of the Company have been issued
to purchasers other than Employees, Directors, or Consultants; (B) the Company's
net worth, prospective earning power, dividend-paying capacity, and
non-operating assets, if any; and (C) any other relevant factors, including the
economic outlook for the Company and the Company's industry, the Company's
position in that industry, the Company's goodwill and other intellectual
property, and the values of securities of other businesses in the same industry;

(iv)          Additional Valuation. For publicly traded companies, any valuation
method permitted under Section 20.2031-2 of the Estate Tax Regulations; or

(v)          Non-Publicly Traded Stock. For non-publicly traded stock, the Fair
Market Value of the Common Stock at the Grant Date based on an average of the
Fair Market Values as of such date set forth in the opinions of completely
independent and well-qualified experts (the Participant's status as a majority
or minority shareholder may be taken into consideration).

Regardless of whether the Common Stock offered under the Award is publicly
traded, a good faith attempt under this definition shall not be met unless the
Fair Market Value of the Common Stock on the Grant Date is determined with
regard to nonlapse restrictions (as defined in Section 1.83-3(h) of the Treasury
Regulations) and without regard to lapse restrictions (as defined in Section
1.83-3(i) of the Treasury Regulations);

(aa)          "Grantee" means an Eligible Participant who receives an Award
pursuant to an Award Agreement;

(bb)          "Grant Date" means the date the Administrator approves that grant
of an Award. However, if the Administrator specifies that an Award's Grant Date
is a future date or the date on which a condition is satisfied, the Grant Date
for such Award is that future date or the date that the condition is satisfied;

(cc)          "Incentive Stock Option" means an Option within the meaning of
Section 422 of the Code;

(dd)          "Insider" means:



--------------------------------------------------------------------------------



(i)          a Director or Senior Officer of the Company;

(ii)          a Director or Senior Officer of a person that is itself an Insider
or Subsidiary of the Company;

(iii)          a person that has

(A)          direct or indirect beneficial ownership of,

(B)          control or direction over, or

(C)          a combination of direct or indirect beneficial ownership of and
control or direction over,

securities of the Company carrying more than 10% of the voting rights attached
to all the Company's outstanding voting securities, excluding, for the purpose
of the calculation of the percentage held, any securities held by the person as
underwriter in the course of a distribution; or

(iv)          the Company itself, if it has purchased, redeemed or otherwise
acquired any securities of its own issue, for so long as it continues to hold
those securities;

(ee)          "Named Executive Officer" means, if applicable, an Eligible
Participant who, as of the date of vesting and/or payout of an Award, is one of
the group of Covered Employees as defined;

(ff)          "Non-Qualified Stock Option" means an Option which is not an
Incentive Stock Option;

(gg)          "Officer" means a person who is an officer, including a Senior
Officer, of the Company or a Related Entity within the meaning of Section 16 of
the Exchange Act and the rules and regulations promulgated thereunder;

(hh)          "Option" means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan;

(ii)          "Parent" means a "parent corporation", whether now or hereafter
existing, as defined in Section 424(e) of the Code;

(jj)          "Performance-Based Compensation" means compensation qualifying as
"performance-based compensation" under Section 162(m) of the Code;

(kk)          "Plan" means this 2010 Stock Incentive Plan as amended from time
to time;

(ll)          "Related Entity" means any Parent or Subsidiary, and includes any
business, corporation, partnership, limited liability company or other entity in
which the Company, a Parent or a Subsidiary holds a greater than 50% ownership
interest, directly or indirectly;



--------------------------------------------------------------------------------



(mm)          "Related Entity Disposition" means the sale, distribution or other
disposition by the Company of all or substantially all of the Company's
interests in any Related Entity effected by a sale, merger or consolidation or
other transaction involving that Related Entity or the sale of all or
substantially all of the assets of that Related Entity;

(nn)          "Restricted Stock" means Shares issued under the Plan to the
Grantee for such consideration, if any, and subject to such restrictions on
transfer, rights of first refusal, repurchase provisions, forfeiture provisions,
and other terms and conditions as, established by the Administrator and
specified in the related Award Agreement;

(oo)          "Restricted Stock Unit" means a notional account established
pursuant to an Award granted to a Grantee, as described in this Plan, that is
(i) valued solely by reference to Shares, (ii) subject to restrictions specified
in the Award Agreement, and (iii) payable only in Shares;

(pp)          "Restriction Period" means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance objectives, or the occurrence of other events as
determined by the Administrator, in its sole discretion) or the Restricted Stock
is not vested;

(qq)          "SAR" means a stock appreciation right entitling the Grantee to
Shares or cash compensation, as established by the Administrator, measured by
appreciation in the value of Common Stock;

(rr)          "SEC" means the United States Securities Exchange Commission;

(ss)          "Senior Officer" means:

(i)          the chair or vice chair of the Board, the president, the chief
executive officer, the chief financial officer, a vice-president, the secretary,
the treasurer or the general manager of the Company or a Related Entity;

(ii)          any individual who performs functions for a person similar to
those normally performed by an individual occupying any office specified in
Section 2.1(ss)(i) above; and

(iii)          the five highest paid employees of the Company or a Related
Entity, including any individual referred to in Section 2.1(ss)(i) or
2.1(ss)(ii) and excluding a commissioned salesperson who does not act in a
managerial capacity;

(tt)          "Share" means a share of the Common Stock; and



--------------------------------------------------------------------------------



(uu)          "Subsidiary" means a "subsidiary corporation", whether now or
hereafter existing, as defined in Section 424(f) of the Code.

3.          STOCK SUBJECT TO THE PLAN

           Number of Shares Available

3.1

(a)          Subject to the provisions of Section 18, the maximum aggregate
number of Shares which may be issued pursuant to all Awards (including Incentive
Stock Options) under this Plan is 3,000,000 (the "Maximum Number"). See Section
29 for Reservation of Shares.

 

(b)          Shares that have been issued under the Plan pursuant to an Award
shall not be returned to the Plan and shall not become available for future
issuance under the Plan except that Shares (i) covered by an Award (or portion
of an Award) which is forfeited or cancelled, expires or is settled in cash, or
(ii) withheld to satisfy a Grantee's minimum tax withholding obligations, shall
be deemed not to have been issued for purposes of determining the Maximum Number
of Shares which may be issued under the Plan. Also, only the net numbers of
Shares that are issued pursuant to the exercise of an Award shall be counted
against the Maximum Number.

 

(c)          However, in the event that prior to the Award's cancellation,
termination, expiration, forfeiture or lapse, the holder of the Award at any
time received one or more elements of beneficial ownership pursuant to such
Award (as defined by the SEC, pursuant to any rule or interpretations
promulgated under Section 16 of the Exchange Act), the Shares subject to such
Award shall not again be made available for regrant under the Plan.

          Shares to Insiders

3.2         Subject to Section 15.1(b) and 15.1(c), no Insider of the Company is
eligible to receive an Award where:

(a)          the Insider is not a Director or Senior Officer of the Company;

(b)          any Award, together with all of the Company's other previously
established or proposed Awards under the Plan could result at any time in:

(i)          the number of Shares reserved for issuance pursuant to Options
granted to Insiders exceeding 50% of the outstanding issue of Common Stock; or

(ii)          the issuance to Insiders pursuant to the exercise of Options,
within a one year period of a number of Shares exceeding 50% of the outstanding
issue of the Common Stock;

provided, however, that this restriction on the eligibility of Insiders to
receive an Award shall cease to apply if it is no longer required under any
Applicable Laws.



--------------------------------------------------------------------------------



          Limitations on Award

3.3         Unless and until the Administrator determines that an Award to a
Grantee is not designed to qualify as Performance-Based Compensation, the
following limits (the "Award Limits") shall apply to grants of Awards to
Grantees subject to the Award Limits by Applicable Laws under this Plan:

(a)          Options and SARs. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 18), the maximum
number of Shares with respect to one or more Options and/or Stock Appreciation
Rights that may be granted during any one calendar year under the Plan to any
one Grantee shall be 1,500,000; all of which may be granted as Incentive Stock
Options); and

(b)          Other Awards. The maximum aggregate grant with respect to Awards of
Restricted Stock, unrestricted Shares, Restricted Stock Units and Deferred Stock
Units (or used to provide a basis of measurement for or to determine the value
of Restricted Stock Units and Deferred Stock Units) in any one calendar year to
any one Grantee (determined on the date of payment of settlement) shall be
1,500,000.

4.          ADMINISTRATION

          Authority of Plan Administrator

4.1          Authority to control and manage the operation and administration of
this Plan shall be vested in the Administrator.

          Powers of the Administrator

4.2          Subject to Applicable Laws and the provisions of the Plan or
subplans hereof (including any other powers given to the Administrator
hereunder), and except as otherwise provided by the Board, the Administrator
shall have the exclusive power and authority, in its discretion:

(a)          to construe and interpret this Plan and any agreements defining the
rights and obligations of the Company and Grantees under this Plan;

(b)          to select the Eligible Participants to whom Awards may be granted
from time to time hereunder;

(c)          to determine whether and to what extent Awards are granted
hereunder;

(d)          to determine the number of Shares or the amount of other
consideration to be covered by each Award granted hereunder;

(e)          to approve forms of Award Agreements for use under the Plan, which
need not be identical for each Grantee;



--------------------------------------------------------------------------------



(f)          to determine the terms and conditions of any Award granted under
the Plan, including, but not limited to, the exercise price, grant price or
purchase price based on the Fair Market Value of the same, any restrictions or
limitations on the Award, any schedule for lapse of forfeiture restrictions or
restrictions on the exercisability of the Award, and acceleration or waivers
thereof, based in each case on such considerations as the Committee in its sole
discretion determines that is not inconsistent with any rule or regulation under
any tax or securities laws or includes an alternative right that does not
disqualify an Incentive Stock Option under applicable regulations;

(g)          to amend the terms of any outstanding Award granted under the Plan,
provided that any amendment that would adversely affect the Grantee's rights
under an existing Award shall not be made without the Grantee's consent unless
as a result of a change in Applicable Law;

(h)          to suspend the right of a holder to exercise all or part of an
Award for any reason that the Administrator considers in the best interest of
the Company;

(i)          subject to regulatory approval, amend or suspend the Plan, or
revoke or alter any action taken in connection therewith, except that no general
amendment or suspension of the Plan, shall, without the written consent of all
Grantees, alter or impair any Award granted under the Plan unless as a result of
a change in the Applicable Law;

(j)          to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable foreign jurisdictions and to afford
Grantees favorable treatment under such laws; provided, however, that no Award
shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan;

(k)          to further define the terms used in this Plan;

(l)           to correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award Agreement;

(m)          to provide for rights of refusal and/or repurchase rights;

(n)          to amend outstanding Award Agreements to provide for, among other
things, any change or modification which the Administrator could have provided
for upon the grant of an Award or in furtherance of the powers provided for
herein that does not disqualify an Incentive Stock Option under applicable
regulations unless the Grantee so consents;

(o)          to prescribe, amend and rescind rules and regulations relating to
the administration of this Plan; and

(p)          to take such other action, not inconsistent with the terms of the
Plan, as the Administrator deems appropriate.



--------------------------------------------------------------------------------



          Effect of Administrator's Decision

4.3          All decisions, determinations and interpretations of the
Administrator shall be conclusive and binding on all persons. The Administrator
shall not be liable for any decision, action or omission respecting this Plan,
or any Awards granted or Shares sold under this Plan. In the event an Award is
granted in a manner inconsistent with the provisions of this Section 4, such
Award shall be presumptively valid as of its grant date to the extent permitted
by the Applicable Laws.

          Action by Committee

4.4          Except as otherwise provided by committee charter or other similar
corporate governance documents, for purposes of administering the Plan, the
following rules of procedure shall govern the Committee. A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by the members of the Committee in lieu of a meeting,
shall be deemed the acts of the Committee. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Parent or Affiliate, the Company's independent certified public accountants, or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.

          Limitation on Liability

4.5          To the extent permitted by applicable law in effect from time to
time, no member of the Administrator shall be liable for any action or omission
of any other member of the Administrator nor for any act or omission on the
member's own part, excepting only the member's own wilful misconduct or gross
negligence, arising out of or related to this Plan. The Company shall pay
expenses incurred by, and satisfy a judgment or fine rendered or levied against,
a present or former member of the Administrator in any action against such
person (whether or not the Company is joined as a party defendant) to impose
liability or a penalty on such person for an act alleged to have been committed
by such person while a member of the Administrator arising with respect to this
Plan or administration thereof or out of membership on the Administrator or by
the Company, or all or any combination of the preceding, provided, the member
was acting in good faith, within what such member reasonably believed to have
been within the scope of his or her employment or authority and for a purpose
which he or she reasonably believed to be in the best interests of the Company
or its stockholders. Payments authorized hereunder include amounts paid and
expenses incurred in settling any such action or threatened action. The
provisions of this Section 4.5 shall apply to the estate, executor,
administrator, heirs, legatees or devisees of a member of the Administrator, and
the term "person" as used on this Section 4.5 shall include the estate,
executor, administrator, heirs, legatees, or devisees of such person.



--------------------------------------------------------------------------------



5.          ELIGIBILITY

          Except as otherwise provided, all types of Awards may be granted to
Eligible Participants. An Eligible Participant who has been granted an Award may
be, if he or she continues to be eligible, granted additional Awards.

6.          AWARDS

          Type of Awards

6.1          The Administrator is authorized to award any type of arrangement to
an Eligible Participant that is not inconsistent with the provisions of the Plan
and that by its terms involves or might involve the issuance of:

(a)          Shares, including unrestricted Shares;

(b)          Options;

(c)          SARs or similar rights with a fixed or variable price related to
the Fair Market Value of the Shares and with an exercise or conversion privilege
related to the passage of time, the occurrence of one or more events, or the
satisfaction of performance criteria or other conditions;

(d)          any other security with the value derived from the value of the
Shares, such as Restricted Stock and Restricted Stock Units;

(e)          Deferred Stock Units;

(f)          Dividend Equivalent Rights, as defined in Section 13; or

(g)          any combination of the foregoing.

          Designation of Award

6.2          Each type of Award shall be designated in the Award Agreement. In
the case of an Option, the Option shall be designated as either an Incentive
Stock Option or a Non-Qualified Stock Option. But see Section 7.3(a) regarding
exceeding the Incentive Stock Option threshold.

7.          GRANT OF OPTIONS; TERMS AND CONDITIONS OF GRANT

          Grant of Options

7.1

(a)          One or more Options may be granted to any Eligible Participant.
Subject to the express provisions of this Plan, the Administrator shall
determine from the Eligible Participants those individuals to whom Options under
this Plan may be granted. The Shares underlying a grant of an Option may be in
the form of Restricted Stock or unrestricted Stock.



--------------------------------------------------------------------------------



(b)          Further, subject to the express provisions of this Plan, the
Administrator shall specify the Grant Date, the number of Shares covered by the
Option, the exercise price and the terms and conditions for exercise of the
Options. As soon as practicable after the Grant Date, the Company shall provide
the Grantee with a written Award Agreement in the form approved by the
Administrator, which sets out the Grant Date, the number of Shares covered by
the Option, the exercise price and the terms and conditions for exercise of the
Option.

(c)          The Administrator may, in its absolute discretion, grant Options
under this Plan at any time and from time to time before the expiration of this
Plan.

          General Terms and Conditions

7.2          Except as otherwise provided herein, the Options shall be subject
to the following terms and conditions and such other terms and conditions not
inconsistent with this Plan as the Administrator may impose:

(a)          Exercise of Option. The Administrator may determine in its
discretion whether any Option shall be subject to vesting and the terms and
conditions of any such vesting. The Award Agreement shall contain any such
vesting schedule;

(b)          Option Term. Each Option and all rights or obligations thereunder
shall expire on such date as shall be determined by the Administrator, but not
later than ten years after the Grant Date (five years in the case of an
Incentive Stock Option when the Optionee beneficially owns more than 10% of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary (a "Ten Percent Stockholder"), as determined with reference to
Rule 13d-3 of the Exchange Act), and shall be subject to earlier termination as
hereinafter provided;

(c)          Exercise Price. The Exercise Price of any Option shall be
determined by the Administrator when the Option is granted, at such Exercise
Price as may be determined by the Administrator in the Administrator's sole and
absolute discretion; provided, however, that the Exercise Price may not be less
than 100% of the Fair Market Value of the Shares on the Grant Date with respect
to any Incentive Stock Options which are granted and, provided further, that the
Exercise Price of any Incentive Stock Option granted to a Ten Percent
Stockholder shall not be less than 110% of the Fair Market Value of the Shares
on the Grant Date. Payment for the Shares purchased shall be made in accordance
with Section 16 of this Plan. The Administrator is authorized to issue Options,
whether Incentive Stock Options or Non-qualified Stock Options, at an option
price lower than or in excess of the Fair Market Value on the Grant Date, to
determine the terms and conditions of any Award granted under the Plan,
including, but not limited to, the exercise price, grant price or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of the Award, and
acceleration or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines that is not inconsistent with
any rule or regulation under any tax or securities laws or



--------------------------------------------------------------------------------



includes an alternative right that does not disqualify an Incentive Stock Option
under applicable regulations;

(d)          Method of Exercise. Options may be exercised only by delivery to
the Company of a stock option exercise agreement (the "Exercise Agreement") in a
form approved by the Administrator (which need not be the same for each
Grantee), stating the number of Shares being purchased, the restrictions imposed
on the Shares purchased under such Exercise Agreement, if any, and such
representations and agreements regarding the Grantee's investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws, together with payment
in full of the exercise price for the number of Shares being purchased;

(e)          Exercise After Certain Events.

(i)          Termination of Continuous Services.

(A)          Options.

(I)          Termination of Continuous Services. If for any reason other than
Disability or death, a Grantee terminates Continuous Services with the Company
or a Subsidiary, vested Options held at the date of such termination may be
exercised, in whole or in part, either (i) at any time within three months after
the date of such termination, or (ii) during any greater or lesser period as
specified in the Award Agreement or (iii) during any greater or lesser period as
may be determined by the Administrator, in its sole and absolute discretion,
prior the date of such termination (but in no event after the earlier of (A) the
expiration date of the Option as set forth in the Award Agreement and (B) ten
years from the Grant Date (five years for a Ten Percent Stockholder if the
Option is an Incentive Stock Option)).

(II)          Continuation of Services as Consultant/Advisor. If a Grantee
granted an Incentive Stock Option terminates employment but continues as a
Consultant (no termination of Continuous Services), the Grantee need not
exercise an Incentive Stock Option within either of the termination periods
provided for immediately hereinabove but shall be entitled to exercise, in whole
or in part, either (i) at any time within three months after the then date of
termination of Continuous Services to the Company or a Subsidiary, or (ii)
during any greater or lesser period as specified in the Award Agreement or (iii)
during any greater or lesser period as may be determined by the Administrator,
in its



--------------------------------------------------------------------------------



sole and absolute discretion, prior the date of such then termination of
Continuous Services to the Company or the Subsidiary (one year in the event of
Disability or death) (but in no event after the earlier of (A) the expiration
date of the Option as set forth in the Award Agreement and (B) ten years from
the Grant Date (five years for a Ten Percent Stockholder if the Option is an
Incentive Stock Option)). However, if the Grantee does not exercise within three
months of termination of employment, pursuant to Section 422 of the Code the
Option shall not qualify as an Incentive Stock Option.

(B)          Disability and Death. If a Grantee becomes Disabled while rendering
Continuous Services to the Company or a Subsidiary, or dies while employed by
the Company or Subsidiary or within three months thereafter, vested Options then
held may be exercised by the Grantee, the Grantee's personal representative, or
by the person to whom the Option is transferred by the laws of descent and
distribution, in whole or in part, at any time within one year after the
termination because of the Disability or death or any lesser period specified in
the Award Agreement (but in no event after the earlier of (i) the expiration
date of the Option as set forth in the Award Agreement, and (ii) ten years from
the Grant Date (five years for a Ten Percent Stockholder if the Option is an
Incentive Stock Option).

          Limitations on Grant of Incentive Stock Options

7.3

(a)          Threshold. The aggregate Fair Market Value (determined as of the
Grant Date) of the Shares for which Incentive Stock Options may first become
exercisable by any Grantee during any calendar year under this Plan, together
with that of Shares subject to Incentive Stock Options first exercisable by such
Grantee under any other plan of the Company or any Parent or Subsidiary, shall
not exceed $100,000. For purposes of this Section 7.3(a), all Options in excess
of the $100,000 threshold shall be treated as Non-Qualified Stock Options
notwithstanding the designation as Incentive Stock Options. For this purpose,
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares shall be determined as of the date the
Option with respect to such Shares is granted.

(b)          Compliance with Section 422 of the Code. There shall be imposed in
the Award Agreement relating to Incentive Stock Options such terms and
conditions as are required in order that the Option be an "incentive stock
option" as that term is defined in Section 422 of the Code.



--------------------------------------------------------------------------------



(c)          Requirement of Employment. No Incentive Stock Option may be granted
to any person who is not an Employee of the Company or a Parent or Subsidiary of
the Company.

8.          RESTRICTED STOCK AWARDS

          Grant of Restricted Stock Awards

8.1          Subject to the terms and provisions of this Plan, the Administrator
is authorized to make awards of Restricted Stock to any Eligible Participant in
such amounts and subject to such terms and conditions as may be selected by the
Administrator. The restrictions may lapse separately or in combination at such
times, under such circumstances, in such instalments, time-based or upon the
satisfaction of performance goals or otherwise, as the Administrator determines
at the time of the grant of the Award or thereafter. (See Performance Goals,
Section 14.4). All awards of Restricted Stock shall be evidenced by Award
Agreements.

          Consideration

8.2          Restricted Stock may be issued in connection with:

(a)          Services. Services rendered to the Company or an Affiliate (i.e.
bonus); and/or

(b)          Purchase Price. A purchase price, as specified in the Award
Agreement related to such Restricted Stock, equal to not be less than 100% of
the Fair Market Value of the Shares underlying the Restricted Stock on the date
of issuance.

          Voting and Dividends

8.3          Unless the Administrator in its sole and absolute discretion
otherwise provides in an Award Agreement, holders of Restricted Stock shall have
the right to vote such Restricted Stock and the right to receive any dividends
declared or paid with respect to such Restricted Stock. The Administrator may
provide that any dividends paid on Restricted Stock must be reinvested in shares
of Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Award.

          Forfeiture

8.4          In the case of an event of forfeiture pursuant to the Award
Agreement, including failure to satisfy the restriction period or a performance
objective during the applicable restriction period, any Restricted Stock that
has not vested prior to the event of forfeiture shall automatically expire, and
all of the rights, title and interest of the Grantee thereunder shall be
forfeited in their entirety including but not limited to any right to vote and
receive dividends with respect to the Restricted Stock. Notwithstanding the
foregoing, the Administrator may provide in any Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock shall be
waived in whole or in part in the event of terminations resulting from specified
causes,



--------------------------------------------------------------------------------



and the Administrator may in other cases waive in whole or in part restrictions
or forfeiture conditions relating to Restricted Stock, provided such waiver is
in accordance with the Applicable Laws.

          Certificates for Restricted Stock

8.5          Restricted Stock granted under this Plan may be evidenced in such
manner as the Administrator shall determine, including by way of certificates.
The Administrator may provide in an Award Agreement that either (i) the
Secretary of the Company shall hold such certificates for the Grantee's benefit
until such time as the Restricted Stock is forfeited to the Company or the
restrictions lapse, (see Escrow; Pledge of Shares, Section 23) or (ii) such
certificates shall be delivered to the Grantee, provided, however, that such
certificates shall bear a legend or legends that comply with the applicable
securities laws and regulations and make appropriate reference to the
restrictions imposed under this Plan and the Award Agreement.

9.          UNRESTRICTED STOCK AWARDS

          The Administrator may, in its sole discretion, grant (or sell at not
less than 100% of the Fair Market Value or such other higher purchase price
determined by the Administrator in the Award Agreement) an Award of unrestricted
Shares to any Grantee pursuant to which such Grantee may receive Shares free of
any restrictions under this Plan.

10.          RESTRICTED STOCK UNITS

          Grant of Restricted Stock Units

10.1          Subject to the terms and provisions of this Plan, the
Administrator is authorized to make awards of Restricted Stock Units to any
Eligible Participant in such amounts and subject to such terms and conditions as
may be selected by the Administrator. These restrictions may lapse separately or
in combination at such times, under such circumstances, in such instalments,
time-based or upon the satisfaction of performance goals or otherwise, as the
Administrator determines at the time of the grant of the Award or thereafter.
(See Performance Goals, Section 14.4). All awards of Restricted Stock Units
shall be evidenced by Award Agreements.

          Number of Restricted Stock Units

10.2          The Award Agreement shall specify the number of Share equivalent
units granted and such other provisions as the Administrator determines.

          Consideration

10.3          Restricted Stock Units may be issued in connection with:

(a)          Services. Services rendered to the Company or an Affiliate (i.e.
bonus); and/or

(b)         Purchase Price. A purchase price as specified in the Award Agreement
related to such Restricted Stock Units, equal to not be less than 100% of the
Fair Market Value of the Shares underlying the Restricted Stock Units on the
date of issuance.



--------------------------------------------------------------------------------



          No Voting Rights

10.4          The holders of Restricted Stock Units shall have no rights as
stockholders of the Company.

          Dividend Equivalency

10.5          The Administrator, in its sole and absolute discretion, may
provide in an Award Agreement evidencing a grant of Restricted Stock Units that
the holder shall be entitled to receive, upon the Company's payment of a cash
dividend on its outstanding Shares, a cash payment for each Restricted Stock
Unit. (See Section 13, Dividend Equivalent Right). Such Award Agreement may also
provide that such cash payment shall be deemed reinvested in additional
Restricted Stock Units at a price per unit equal to the Fair Market Value of a
Share on the date that such dividend is paid.

          Creditor's Rights

10.6          A holder of Restricted Stock Units shall have no rights other than
those of a general creditor of the Company. Restricted Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Award Agreement.

          Settlement of Restricted Stock Units

10.7          Each Restricted Stock Unit shall be paid and settled by the
issuance of Restricted Stock or unrestricted Shares in accordance with the Award
Agreement and if such settlement is subject to Section 409A of the Code only
upon any one or more of the following as provided for in the Award Agreement:

(a)          a specific date or date determinable by a fixed schedule;

(b)          upon the Eligible Participant's termination of Continuous Services
to the extent the same constitutes a separation from services for purposes of
Section 409A of the Code except that if an Eligible Participant is a "key
employee" as defined in Section 409A of the Code for such purposes, then payment
or settlement shall occur 6 months following such separation of service;

(c)          as a result of the Eligible Participant's death or Disability; or

(d)          in connection with or as a result of a Change of Control in
compliance with Section 409A of the Code.

          Forfeiture

10.8          Upon failure to satisfy any requirement for settlement as set
forth in the Award Agreement, including failure to satisfy any restriction
period or performance objective, any Restricted Stock Units held by the Grantee
shall automatically expire, and all of the rights, title



--------------------------------------------------------------------------------



and interest of the Grantee thereunder shall be forfeited in their entirety
including but not limited to any right to receive dividends with respect to the
Restricted Stock Units.

11.          DIRECTOR SHARES AND DIRECTOR DEFERRED STOCK UNITS

          The grant of Awards of Shares to Directors and the election by
Directors to defer the receipt of the Awards of Shares (the "Deferred Stock
Units") shall be governed by the provisions of Subpart A which is attached
hereto. The provisions of Subpart A are attached hereto as part of this Plan and
are incorporated herein by reference.

12.          STOCK APPRECIATION RIGHTS

          Awards of SARs

12.1          An SAR is an award to receive a number of Shares (which may
consist of Restricted Stock), or cash, or Shares and cash, as determined by the
Administrator in accordance with Section 12.4 below, for services rendered to
the Company. A SAR may be awarded pursuant to an Award Agreement that shall be
in such form (which need not be the same for each Grantee) as the Administrator
shall from time to time approve, and shall comply with and be subject to the
terms and conditions of this Plan. A SAR may vary from Grantee to Grantee and
between groups of Grantees, and may be based upon performance objectives (See
Performance Goals in Section 14.4).

          Term

12.2          The term of a SAR shall be set forth in the Award Agreement as
determined by the Administrator.

          Exercise

12.3          A Grantee desiring to exercise a SAR shall give written notice of
such exercise to the Company, which notice shall state the proportion of Shares
and cash that the Grantee desires to receive pursuant to the SAR exercised,
subject to the discretion of the Administrator. Upon receipt of the notice from
the Grantee, subject to the Administrator's election to pay cash as provided in
Section 12.4 below, the Company shall deliver to the person entitled thereto (i)
a certificate or certificates for Shares and/or (ii) a cash payment, in
accordance with Section 12.4 below. The date the Company receives written notice
of such exercise hereunder is referred to in this Section 12 as the "exercise
date".

          Number of Shares or Amount of Cash

12.4          Subject to the discretion of the Administrator to substitute cash
for Shares, or some portion of the Shares for cash, the amount of Shares that
may be issued pursuant to the exercise of a SAR shall be determined by dividing:
(i) the total number of Shares as to which the SAR is exercised, multiplied by
the amount by which the Fair Market Value of the Shares on the exercise date
exceeds the Fair Market Value of a Share on the date of grant of the SAR; by
(ii) the Fair Market Value of a Share on the exercise date; provided, however,
that fractional Shares shall not be issued and in lieu thereof, a cash
adjustment shall be paid. In lieu of issuing Shares



--------------------------------------------------------------------------------



upon the exercise of a SAR, the Administrator in its sole discretion may elect
to pay the cash equivalent of the Fair Market Value of the Shares on the
exercise date for any or all of the Shares that would otherwise be issuable upon
exercise of the SAR.

          Effect of Exercise

12.5           A partial exercise of a SAR shall not affect the right to
exercise the remaining SAR from time to time in accordance with this Plan and
the applicable Award Agreement with respect to the remaining shares subject to
the SAR.

          Forfeiture

12.6          In the case of an event of forfeiture pursuant to the Award
Agreement, including failure to satisfy any restriction period or a performance
objective, any SAR that has not vested prior to the date of termination shall
automatically expire, and all of the rights, title and interest of the Grantee
thereunder shall be forfeited in their entirety.

13.          DIVIDEND EQUIVALENT RIGHT

          A dividend equivalent right is an Award entitling the recipient to
receive credits based on cash distributions that would have been paid on the
Shares specified in the dividend equivalent right (or other Award to which it
relates) if such Shares had been issued to and held by the recipient (a
"Dividend Equivalent Right"). A Dividend Equivalent Right may be granted
hereunder to any Grantee as a component of another Award or as a freestanding
Award. The terms and conditions of Dividend Equivalent Right shall be specified
in the grant. Dividend equivalents credited to the holder of a Dividend
Equivalent Right may be paid currently or may be deemed to be reinvested in
additional Shares, which may thereafter accrue additional equivalents. Any such
reinvestment shall be at Fair Market Value on the date of reinvestment. Dividend
Equivalent Rights may be settled in cash or Shares or a combination thereof, in
a single instalment or instalments, all determined in the sole discretion of the
Administrator. A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that such Dividend Equivalent Right shall expire or be forfeited or
annulled under the same conditions as such other Award. A Dividend Equivalent
Right granted as a component of another Award may also contain terms and
conditions different from such other Award.

14.          TERMS AND CONDITIONS OF AWARDS

          In General

14.1          Subject to the terms of the Plan and Applicable Laws, the
Administrator shall determine the provisions, terms, and conditions of each
Award including, but not limited to, the Award vesting schedule, repurchase
provisions, rights of first refusal, forfeiture provisions, form of payment
(cash, Shares, or other consideration) upon settlement of the Award, payment
contingencies, and satisfaction of any performance criteria.



--------------------------------------------------------------------------------



          Term of Award

14.2          The term of each Award shall be the term stated in the Award
Agreement.

          Transferability

14.3

(a)          Limits on Transfer. No right or interest of a Grantee in any
unexercised or restricted Award may be pledged, encumbered or hypothecated to or
in favor of any party other than to the Company or a Related Entity or
Affiliate. No Award shall be sold, assigned, transferred or disposed of by a
Grantee other than by the laws of descent and distribution or, in the case of an
Incentive Stock Option, pursuant to a domestic relations order that would
satisfy Section 414(p)(1)(A) of the Code if such Section applied to an Award
under the Plan; provided, however, that the Administrator may (but need not)
permit other transfers where the Administrator concludes that such
transferability (i) does not result in accelerated taxation or other adverse tax
consequences, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Section 422(b) of the Code, and (iii) is
otherwise appropriate and desirable, taking into account any factors deemed
relevant, including, without limitation, state or federal tax or securities laws
applicable to transferable Awards.

(b)          Beneficiaries. Notwithstanding Section 14.3(a), a Grantee may, in
the manner determined by the Administrator, designate a beneficiary to exercise
the rights of the Grantee and to receive any distribution with respect to any
Award upon the Grantee's death. A beneficiary, legal guardian, legal
representative or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Agreement applicable to the
Grantee, except to the extent the Plan and such Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Administrator. If no beneficiary has been designated or survives the
Grantee, payment shall be made to the Grantee's estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Grantee at
any time, provided the change or revocation is filed with the Administrator.

          Performance Goals

14.4          In order to preserve the deductibility of an Award under Section
162(m) of the Code, the Administrator may determine that any Award granted
pursuant to this Plan to a Grantee that is or is expected to become a Covered
Employee shall be determined solely on the basis of (a) the achievement by the
Company or Subsidiary of a specified target return, or target growth in return,
on equity or assets, (b) the Company's stock price, (c) the Company's total
shareholder return (stock price appreciation plus reinvested dividends) relative
to a defined comparison group or target over a specific performance period, (d)
the achievement by the Company or a Parent or Subsidiary, or a business unit of
any such entity, of a specified target, or target growth in, net income,
earnings per share, earnings before income and taxes, and earnings before
income, taxes, depreciation and amortization, or (e) any combination of the
goals set forth in (a) through (d) above. If an Award is made on such basis, the
Administrator shall establish



--------------------------------------------------------------------------------



goals prior to the beginning of the period for which such performance goal
relates (or such later date as may be permitted under Section 162(m) of the Code
or the regulations thereunder but not later than 90 days after commencement of
the period of services to which the performance goal relates), and the
Administrator has the right for any reason to reduce (but not increase) the
Award, notwithstanding the achievement of a specified goal. Any payment of an
Award granted with performance goals shall be conditioned on the written
certification of the Administrator in each case that the performance goals and
any other material conditions were satisfied.

          In addition, to the extent that Section 409A is applicable, (i)
performance-based compensation shall also be contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months in which the Eligible
Participant performs services and (ii) performance goals shall be established
not later than 90 calendar days after the beginning of any performance period to
which the performance goal relates, provided that the outcome is substantially
uncertain at the time the criteria are established.

          Acceleration

14.5          The Administrator may, in its sole discretion (but subject to the
limitations of and compliance with Section 409A of the Code and Section 14.7 in
connection therewith), at any time (including, without limitation, prior to,
coincident with or subsequent to a Change of Control) determine that (a) all or
a portion of a Grantee's Awards shall become fully or partially exercisable,
and/or (b) all or a part of the restrictions on all or a portion of the
outstanding Awards shall lapse, in each case, as of such date as the
Administrator may, in its sole discretion, declare. The Administrator may
discriminate among Grantees and among Awards granted to a Grantee in exercising
its discretion pursuant to this Section 14.5.

          Compliance with Section 162(m) of the Code

14.6          Notwithstanding any provision of this Plan to the contrary, if the
Administrator determines that compliance with Section 162(m) of the Code is
required or desired, all Awards granted under this Plan to Named Executive
Officers shall comply with the requirements of Section 162(m) of the Code. In
addition, in the event that changes are made to Section 162(m) of the Code to
permit greater flexibility with respect to any Award or Awards under this Plan,
the Administrator may make any adjustments it deems appropriate.

          Compliance with Section 409A of the Code

14.7          Notwithstanding any provision of this Plan to the contrary, if any
provision of this Plan or an Award Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A of the Code or could cause an
Award to be subject to the interest and penalties under Section 409A of the
Code, such provision of this Plan or any Award Agreement shall be modified to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. In addition, in the event that changes are made to Section 409A of the
Code to permit greater flexibility with respect to any Award under this Plan,
the Administrator may make any adjustments it deems appropriate.



--------------------------------------------------------------------------------



          Section 280G of the Code

14.8          Notwithstanding any other provision of this Plan to the contrary,
unless expressly provided otherwise in the Award Agreement, if the right to
receive or benefit from an Award under this Plan, either alone or together with
payments that a Grantee has a right to receive from the Company, would
constitute a "parachute payment" (as defined in Section 280G of the Code), all
such payments shall be reduced to the largest amount that shall result in no
portion being subject to the excise tax imposed by Section 4999 of the Code.

          Exercise of Award Following Termination of Continuous Service

14.9          An Award may not be exercised after the termination date of such
Award set forth in the Award Agreement and may be exercised following the
termination of a Grantee's Continuous Service only to the extent provided in the
Award Agreement. Where the Award Agreement permits a Grantee to exercise an
Award following the termination of the Grantee's Continuous Service for a
specified period, the Award shall terminate to the extent not exercised on the
last day of the specified period or the last day of the original term of the
Award, whichever occurs first.

          Cancellation of Awards

14.10          In the event a Grantee's Continuous Services has been terminated
for "Cause", he or she shall immediately forfeit all rights to any and all
Awards outstanding. The determination that termination was for Cause shall be
final and conclusive. In making its determination, the Board shall give the
Grantee an opportunity to appear and be heard at a hearing before the full Board
and present evidence on the Grantee's behalf. Should any provision to this
Section 14.10. be held to be invalid or illegal, such illegality shall not
invalidate the whole of this Section 14, but, rather, this Plan shall be
construed as if it did not contain the illegal part or narrowed to permit its
enforcement, and the rights and obligations of the parties shall be construed
and enforced accordingly.

15.          ADDITIONAL TERMS IF THE COMPANY BECOMES LISTED ON A STOCK EXCHANGE

15.1          In the event the Shares become listed on a stock exchange, and to
the extent required by the rules of such stock exchange, then the following
terms and conditions shall apply to an Award in addition to those contained
herein, as applicable:

(a)          the exercise price of an Award must not be lower than 100% of the
Fair Market Value (without discount) of the Shares on the stock exchange at the
time the Award is granted;

(b)          the number of securities issuable to Insiders, at any time, under
all of the Company's security based compensation arrangements (whether entered
into prior to or subsequent to such listing), cannot exceed 10% of the Company's
total issued and outstanding Common Stock, unless the Company obtains
Disinterested Shareholder Approval; and



--------------------------------------------------------------------------------



(c)          the number of securities issued to Insiders, within any one year
period, under all of the Company's security based compensation arrangements
(whether entered into prior to or subsequent to such listing), cannot exceed 10%
of the issued and outstanding Common Stock, unless the Company obtains
Disinterested Shareholder Approval.

16.          PAYMENT FOR SHARE PURCHASES

          Payment

16.1          Payment for Shares purchased pursuant to this Plan may be made:

(a)          Cash. By cash, cashier's check or wire transfer or, at the
discretion of the Administrator expressly for the Grantee and where permitted by
law as follows:

(b)          Surrender of Shares. By surrender of shares of Common Stock of the
Company that have been owned by the Grantee for more than six months, or lesser
period if the surrender of shares is otherwise exempt from Section 16 of the
Exchange Act, (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares);

(c)          Deemed Net-Stock Exercise. By forfeiture of Shares equal to the
value of the exercise price pursuant to a "deemed net-stock exercise" by
requiring the Grantee to accept that number of Shares determined in accordance
with the following formula, rounded down to the nearest whole integer:

[image3.gif]

where:

a

=          net Shares to be issued to Grantee;



b

=          number of Awards being exercised;



c

=          Fair Market Value of a Share; and



d

=          Exercise price of the Awards;



(d)          Cashless Exercise. By a "cashless exercise", in which event the
Company shall issue to the Grantee the number of Shares of Common Stock
determined as follows:



--------------------------------------------------------------------------------



[image3.gif]

where:

a

=          the net Shares to be issued to Grantee;



b

=          the number of Awards being exercised;



c

=          the average of the "Closing Sale Prices" of the Shares of Common
Stock (as reported by Bloomberg Financial Markets) for at least the two trading
days ending on the date immediately preceding the Exercise Date; and



d

=          the Exercise price of the Award.



For purposes of such an Award, "Closing Sale Price" means, for any security as
of any date, the last trade price for such security on the principal securities
exchange or trading market for such security, as reported by Bloomberg Financial
Markets, or, if such exchange or trading market begins to operate on an extended
hours basis and does not designate the last trade price, then the last trade
price of such security prior to 4:00 p.m., New York City time, as reported by
Bloomberg Financial Markets, or if the foregoing do not apply, the last trade
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg Financial Markets, or, if no
last trade price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices, or the ask prices, respectively, of any market
makers for such security as reported in the "pink sheets" by Pink Sheets LLC. If
the Closing Sale Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Sale Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the Grantee. If the Company and the Grantee are unable to agree upon the fair
market value of such security, then the Company shall, within two business days
submit via facsimile (a) the disputed determination of the Closing Sale Price to
an independent, reputable investment bank selected by the Company and approved
by the Grantee or (b) the disputed arithmetic calculation of the Shares of
Common Stock to the Company's independent, outside accountant. The Company shall
cause at its expense the investment bank or the accountant, as the case may be,
to perform the determinations or calculations and notify the Company and the
Grantee of the results no later than ten business days from the time it receives
the disputed determinations or calculations. Such investment bank's or
accountant's determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period. For purposes
of Rule 144 promulgated under the Securities Act, it is intended, understood and
acknowledged that the Shares of Common Stock issued in a cashless exercise



--------------------------------------------------------------------------------



transaction shall be deemed to have been acquired by the Grantee, and the
holding period for the shares shall be deemed to have commenced, on the date the
Award was originally issued (provided that the United States Securities and
Exchange Commission continues to take the position that such treatment is proper
at the time of such exercise); or

(e)          Broker-Assisted. By delivering a properly executed exercise notice
to the Company together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds necessary to
pay the exercise price and the amount of any required tax or other withholding
obligations.

          Combination of Methods

16.2          By any combination of the foregoing methods of payment or any
other consideration or method of payment as shall be permitted by applicable
corporate law.

17.          WITHHOLDING TAXES

          Withholding Generally

17.1          Whenever Shares are to be issued in satisfaction of Awards granted
under this Plan or Shares are forfeited pursuant to a deemed net-stock exercise,
the Company may require the Grantee to remit to the Company an amount sufficient
to satisfy the foreign, federal, state, provincial, or local income and
employment tax withholding obligations, including, without limitation, on
exercise of an Award. When, under applicable tax laws, a Grantee incurs tax
liability in connection with the exercise or vesting of any Award, the
disposition by a Grantee or other person of an Award or an Option prior to
satisfaction of the holding period requirements of Section 422 of the Code, or
upon the exercise of a Non-Qualified Stock Option, the Company shall have the
right to require such Grantee or such other person to pay by cash, or check
payable to the Company, the amount of any such withholding with respect to such
transactions. Any such payment must be made promptly when the amount of such
obligation becomes determinable.

          Stock for Withholding

17.2          To the extent permissible under applicable tax, securities and
other laws, the Administrator may, in its sole discretion and upon such terms
and conditions as it may deem appropriate, permit a Grantee to satisfy his or
her obligation to pay any withholding tax, in whole or in part, with Shares up
to an amount not greater than the Company's minimum statutory withholding rate
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income. The Administrator may exercise its
discretion, by (i) directing the Company to apply Shares to which the Grantee is
entitled as a result of the exercise of an Award, or (ii) delivering to the
Company Shares that have been owned by the Grantee for more than six months,
unless the delivery of Shares is otherwise exempt from Section 16 of the
Exchange Act. A Grantee who has made an election pursuant to this Section 17.2
may satisfy his or her withholding obligation only with Shares that are not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements. The Shares so applied or delivered



--------------------------------------------------------------------------------



for the withholding obligation shall be valued at their Fair Market Value as of
the date of measurement of the amount of income subject to withholding.

18.          ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

          In General

18.1          Subject to any required action by the shareholders of the Company,
the number of Shares covered by each outstanding Award, and the number of Shares
which have been authorized for issuance under the Plan but as to which no Awards
have yet been granted or which have been returned to the Plan, the exercise or
purchase price of each such outstanding Award, as well as any other terms that
the Administrator determines require adjustment shall be proportionately
adjusted for (i) any increase or decrease in the number of issued Shares
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Shares, or (ii) any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company; provided, however that conversion of any convertible securities of the
Company shall not be deemed to have been effected without receipt of
consideration. The Administrator shall make the appropriate adjustments to (i)
the maximum number and/or class of securities issuable under this Plan; and (ii)
the number and/or class of securities and the exercise price per Share in effect
under each outstanding Award in order to prevent the dilution or enlargement of
benefits thereunder; provided, however, that the number of Shares subject to any
Award shall always be a whole number and the Administrator shall make such
adjustments as are necessary to insure Awards of whole Shares. Such adjustment
shall be made by the Administrator and its determination shall be final, binding
and conclusive.

          Company's Right to Effect Changes in Capitalization

18.2          The existence of outstanding Awards shall not affect the Company's
right to effect adjustments, recapitalizations, reorganizations or other changes
in its or any other corporation's capital structure or business, any merger or
consolidation, any issuance of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Shares, the dissolution or liquidation of the
Company's or any other corporation's assets or business or any other corporate
act whether similar to the events described above or otherwise.

19.          CORPORATE TRANSACTIONS/CHANGES IN CONTROL/RELATED ENTITY
DISPOSITIONS

          Company is Not the Survivor

19.1          Subject to Section 19.3 and except as may otherwise be provided in
an Award Agreement, the Administrator shall have the authority, in its absolute
discretion, exercisable either in advance of any actual or anticipated Corporate
Transaction, Change in Control or Related Entity Disposition in which the
Company is not the surviving corporation, or at the time of an actual Corporate
Transaction, Change in Control or Related Entity Disposition in which the
Company is not the surviving corporation (a) to cancel each outstanding Award
upon payment in cash to the Grantee of the amount by which any cash and the Fair
Market Value of any other property which the Grantee would have received as
consideration for the Shares covered by the Award if the Award had been
exercised before such Corporate Transaction, Change in Control or



--------------------------------------------------------------------------------



Related Entity Disposition exceeds the exercise price of the Award, or (b) to
negotiate to have such Award assumed by the surviving corporation. The
determination as to whether the Company is the surviving corporation is at the
sole and absolute discretion of the Administrator.

          In addition to the foregoing, in the event of a dissolution or
liquidation of the Company, or a Corporate Transaction or Related Entity
Disposition in which the Company is not the surviving corporation, the
Administrator, in its absolute discretion, may accelerate the time within which
each outstanding Award may be exercised. Section 19.3 shall control with respect
to any acceleration in vesting in the event of Change of Control.

          The Administrator shall also have the authority:

(a)          to release the Awards from restrictions on transfer and repurchase
or forfeiture rights of such Awards on such terms and conditions as the
Administrator may specify; and

(b)          to condition any such Award's vesting and exercisability or release
from such limitations upon the subsequent termination of the Continuous Service
of the Grantee within a specified period following the effective date of the
Corporate Transaction, Change in Control or Related Entity Disposition.

          Effective upon the consummation of a Corporate Transaction, Change in
Control or Related Entity Disposition governed by this Section 19.1, all
outstanding Awards under this Plan not exercised by the Grantee or assumed by
the successor corporation shall terminate.

          Company is the Survivor

19.2          In the event of a Corporate Transaction, Change in Control or
Related Entity Disposition in which the Company is the surviving corporation,
the Administrator shall determine the appropriate adjustment of the number and
kind of securities with respect to which outstanding Awards may be exercised,
and the exercise price at which outstanding Awards may be exercised. The
Administrator shall determine, in its sole and absolute discretion, when the
Company shall be deemed to survive for purposes of this Plan. Subject to any
contrary language in an Award Agreement evidencing an Award, any restrictions
applicable to such Award shall apply as well to any replacement shares received
by the Grantee as a result.

          Change in Control

19.3          If there is a Change of Control, all outstanding Awards shall
fully vest immediately upon the Company's public announcement of such a Change
of Control.

20.          PRIVILEGES OF STOCK OWNERSHIP

          No Grantee shall have any of the rights of a stockholder with respect
to any Shares until the Shares are issued to the Grantee. After Shares are
issued to the Grantee, the Grantee shall be a stockholder and have all the
rights of a stockholder with respect to such Shares, including the right to vote
and receive all dividends or other distributions made or paid with respect to
such Shares; provided, that if such Shares are Restricted Stock, then any new,



--------------------------------------------------------------------------------



additional or different securities the Grantee may become entitled to receive
with respect to such Shares by virtue of a stock dividend, stock split or any
other change in the corporate or capital structure of the Company shall be
subject to the same restrictions as the Restricted Stock. The Company shall
issue (or cause to be issued) such stock certificate promptly upon exercise of
the Award.

21.          RESTRICTION ON SHARES

          At the discretion of the Administrator, the Company may reserve to
itself and/or its assignee(s) in the Award Agreement that the Grantee not
dispose of the Shares for a specified period of time, or that the Shares are
subject to a right of first refusal or a right to repurchase by the Company at
the Shares' Fair Market Value at the time of sale. The terms and conditions of
any such rights or other restrictions shall be set forth in the Award Agreement
evidencing the Award.

22.          CERTIFICATES

          All certificates for Shares or other securities delivered under this
Plan shall be subject to such stock transfer orders, legends and other
restrictions as the Administrator may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.

23.          ESCROW; PLEDGE OF SHARES

          To enforce any restrictions on a Grantee's Shares, the Administrator
may require the Grantee to deposit all certificates representing Shares,
together with stock powers or other instruments of transfer approved by the
Administrator, appropriately endorsed in blank, with the Company or an agent
designated by the Company to hold in escrow until such restrictions have lapsed
or terminated, and the Administrator may cause a legend or legends referencing
such restrictions to be placed on the certificates.

24.          SECURITIES LAW AND OTHER REGULATORY COMPLIANCE

          Compliance With Applicable Law

24.1          An Award shall not be effective unless such Award is in compliance
with all applicable federal and state securities laws, rules and regulations of
any governmental body, and the requirements of any stock exchange or automated
quotation system upon which the Shares may then be listed or quoted, as they are
in effect on the Grant Date and also on the date of exercise or other issuance.
Notwithstanding any other provision in this Plan, the Company shall have no
obligation to issue or deliver certificates for Shares under this Plan prior to
(i) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and/or (ii) completion of any
registration or other qualification of such Shares under any state or federal
laws or rulings of any governmental body that the Company determines to be
necessary or advisable. The Company shall be under no obligation to register the
Shares with the Securities Exchange Commission or to effect compliance with the
registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation



--------------------------------------------------------------------------------



system, and the Company shall have no liability for any inability or failure to
do so. Evidences of ownership of Shares acquired pursuant to an Award shall bear
any legend required by, or useful for purposes of compliance with, applicable
securities laws, this Plan or the Award Agreement.

          During any time when the Company has a class of equity security
registered under Section 12 of the Exchange Act, it is the intent of the Company
that Awards pursuant to this Plan and the exercise of Awards granted hereunder
shall qualify for the exemption provided by Rule 16b-3 under the Exchange Act.
To the extent that any provision of this Plan or action by the Board or the
Administrator does not comply with the requirements of Rule 16b-3, it shall be
deemed inoperative to the extent permitted by law and deemed advisable by the
Board or the Administrator, and shall not affect the validity of this Plan. In
the event that Rule 16b-3 is revised or replaced, the Administrator may exercise
its discretion to modify this Plan in any respect necessary to satisfy the
requirements of, or to take advantage of any features of, the revised exemption
or its replacement.

          Investment Representation

24.2          As a condition to the exercise of an Award, the Company may
require the person exercising such Award to represent and warrant at the time of
any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any
Applicable Laws.

25.          NO OBLIGATION TO EMPLOY

          Nothing in this Plan or any Award granted under this Plan shall confer
or be deemed to confer on any Grantee any right to continue in the employ of, or
to continue any other relationship with, the Company or to limit in any way the
right of the Company to terminate such Grantee's employment or other
relationship at any time, with or without Cause.

26.          EFFECTIVE DATE AND TERM OF PLAN

          This Plan shall become effective upon the earlier to occur of its
adoption by the Board or its approval by the shareholders of the Company. It
shall continue in effect for a term of ten years unless sooner terminated.

27.          SHAREHOLDER APPROVAL

          This Plan shall be subject to approval by the shareholders of the
Company within 12 months from the date the Plan is adopted by the Company's
Board for any and all intended Incentive Stock Options granted hereunder. Such
shareholder approval shall be obtained in the degree and manner required under
Applicable Laws. The Administrator may grant Awards under this Plan prior to
approval by the shareholders, however, until such approval is obtained, all
Option Awards granted under this Plan shall be deemed Non-Qualified Stock
Options. In the event that shareholder approval is not obtained within the 12
month period provided above, all Incentive Stock Option Awards previously
granted under this Plan shall be deemed Non-Qualified Stock Options.



--------------------------------------------------------------------------------



28.          AMENDMENT, SUSPENSION OR TERMINATION OF THIS PLAN OR AWARDS

          The Board may amend, suspend or terminate this Plan at any time and
for any reason. To the extent necessary to comply with Applicable Laws, the
Company shall obtain shareholder approval of any Plan amendment in such a manner
and to such a degree as required. Shareholder approval shall be required for the
following types of amendments to this Plan: (i) any change to those persons who
are entitled to become participants under the Plan which would have the
potential of broadening or increasing Insider participation; or (ii) the
addition of any form of financial assistance or amendment to a financial
assistance provision which is more favourable to Grantees.

         Further, the Board may, in its discretion, determine that any amendment
should be effective only if approved by the shareholders even if such approval
is not expressly required by this Plan or by law. No Award may be granted during
any suspension of this Plan or after termination of this Plan.

          Any amendment, suspension or termination of this Plan shall not affect
Awards already granted, and such Awards shall remain in full force and effect as
if this Plan had not been amended, suspended or terminated, unless mutually
agreed otherwise between the Grantee and the Administrator, which agreement must
be in writing and signed by the Grantee and the Company. At any time and from
time to time, the Administrator may amend, modify, or terminate any outstanding
Award or Award Agreement without approval of the Grantee; provided, however,
that subject to the applicable Award Agreement, no such amendment, modification
or termination shall, without the Grantee's consent, reduce or diminish the
value of such Award determined as if the Award had been exercised, vested,
cashed in or otherwise settled on the date of such amendment or termination.

          Notwithstanding any provision herein to the contrary, the
Administrator shall have broad authority to amend this Plan or any outstanding
Award under this Plan without approval of the Grantee to the extent necessary or
desirable: (i) to comply with, or take into account changes in, applicable tax
laws, securities laws, accounting rules and other applicable laws, rules and
regulations; or (ii) to ensure that an Award is not subject to interest and
penalties under Section 409A of the Code or the excise tax imposed by Section
4999 of the Code.

          Further, notwithstanding any provision herein to the contrary, and
subject to Applicable Law, the Administrator may, in its absolute discretion,
amend or modify this Plan: (i) to make amendments which are of a "housekeeping"
or clerical nature; (ii) to change the vesting provisions of an Award granted
hereunder, as applicable; (iii) to change the termination provision of an Award
granted hereunder, as applicable, which does not entail an extension beyond the
original expiry date of such Award; and (iv) the addition of a cashless exercise
feature, payable in cash or securities, which provides for a full deduction of
the number of underlying securities from the Maximum Number.



--------------------------------------------------------------------------------



28.          RESERVATION OF SHARES

          The Company, during the term of this Plan, shall at all times reserve
and keep available such number of Shares as shall be sufficient to satisfy the
requirements of this Plan.

          The Shares to be issued hereunder upon exercise of an Award may be
either authorized but unissued; supplied to the Plan through acquisitions of
Shares on the open market; Shares forfeited back to the Plan; Shares surrendered
in payment of the exercise price of an Award; or Shares withheld for payment of
applicable employment taxes and/or withholding obligations resulting from the
exercise of an Award.

          The inability of the Company to obtain authority from any regulatory
body having jurisdiction, which authority is deemed by the Company's counsel to
be necessary to the lawful issuance and sale of any Shares hereunder, shall
relieve the Company of any liability in respect of the failure to issue or sell
such Shares as to which such requisite authority shall not have been obtained.

29.          EXCHANGE AND BUYOUT OF AWARDS

          The Administrator may, at any time or from time to time, authorize the
Company, with the consent of the respective Grantees, to issue new Awards in
exchange for the surrender and cancellation of any or all outstanding Awards.
The Administrator may at any time buy from a Grantee an Award previously granted
with payment in cash, Shares (including Restricted Stock) or other
consideration, based on such terms and conditions as the Administrator and the
Grantee may agree.

30.          APPLICABLE TRADING POLICY

          The Administrator and each Eligible Participant will ensure that all
actions taken and decisions made by the Administrator or an Eligible
Participant, as the case may be, pursuant to this Plan comply with any
Applicable Laws and policies of the Company relating to insider trading or
"blackout" periods.

31.          GOVERNING LAW

          The Plan shall be governed by the laws of the State of Nevada;
provided, however, that any Award Agreement may provide by its terms that it
shall be governed by the laws of any other jurisdiction as may be deemed
appropriate by the parties thereto.

32.          MISCELLANEOUS

          Except as specifically provided in a retirement or other benefit plan
of the Company or a Related Entity, Awards shall not be deemed compensation for
purposes of computing benefits or contributions under any retirement plan of the
Company or a Related Entity, and shall not affect any benefits under any other
benefit plan of any kind or any benefit plan subsequently instituted under which
the availability or amount of benefits is related to level of compensation. The
Plan is not a "Retirement Plan" or "Welfare Plan" under the Employee Retirement
Income Security Act of 1974, as amended.



--------------------------------------------------------------------------------



SUBPART A

STOCK AND DEFERRED STOCK UNITS FOR ELIGIBLE DIRECTORS


A.          Stock Award. The Administrator shall pay Eligible Remuneration to
each Director pursuant to an Award Agreement.

B.          Election. Further, the Administrator may, in its sole discretion,
permit each Eligible Director to receive all or any portion of his Eligible
Remuneration during the Remuneration Period in the form of Deferred Stock Units
under this Plan (an "Election"). All deferrals pursuant to such an Election
shall be evidenced by an Award Agreement.

          For purposes of this Subpart A, the following definitions shall apply:

"Annual Retainer" for a particular Director means the retainer (including any
additional amounts payable for serving as lead Director or on any committee of
the Board), payable to that Director for serving as a Director for the relevant
Remuneration Period, as determined by the Board;

"Attendance Fee" means amounts payable annually to a Director as a Board meeting
attendance fee or a committee meeting attendance fee, or any portion thereof;

"Canadian Director" means a Director who is a resident of Canada for the
purposes of the Canadian Tax Act, and whose income from employment by the
Company or Related Entity is subject to Canadian income tax, notwithstanding any
provision of the Canada-United States Income Tax Convention (1980), as amended;

"Canadian Tax Act" and "Canadian Tax Regulations" means respectively the Income
Tax Act (Canada), as amended and the Income Tax Regulation promulgated
thereunder, as amended;

"Deferred Stock Unit" means a right granted by the Company to an Eligible
Director to receive, on a deferred payment basis, Shares under this Plan;

"Eligible Director" is any Director of this Company or Related Entity that the
Administrator determines is eligible to elect to receive Deferred Stock Units
under this Plan;

"Eligible Remuneration" means all amounts payable to an Eligible Director in
Shares, including all or part of amounts payable in satisfaction of the Annual
Retainer, Attendance Fees or any other fees relating to service on the Board
which are payable to an Eligible Director or in satisfaction of rights or
property surrendered by an Eligible Director to the Company; it being understood
that the amount of Eligible Remuneration payable to any Eligible Director may be
calculated by the Administrator in a different manner than Eligible Remuneration
payable to another Eligible Director in its sole and absolute discretion;

"Prescribed Plan or Arrangement" means a prescribed plan or arrangement as
defined in s.6801(d) of the Canadian Tax Regulation;



--------------------------------------------------------------------------------



"Remuneration Period" means, as applicable, (a) the period commencing on the
Effective Date of this Plan and ending on the last day of the calendar year in
which the Effective Date occurs; and (b) thereafter each subsequent calendar
year, or where the context requires, any portion of such period; and

"Salary Deferral Arrangement" means a salary deferral arrangement as defined in
the Canadian Tax Act.

1.          Election. An Eligible Director who desires to defer receipt of all
or a portion of his or her Eligible Remuneration in any calendar year shall make
such election in writing to the Company specifying:

(a)          the dollar amount or percentage of Eligible Remuneration to be
deferred; and

(b)          the deferral period.

          Otherwise, such election must be made before the first day of the
calendar year in which the Eligible Remuneration shall be payable, however a
newly appointed Eligible Director shall be eligible to defer payment of future
Eligible Remuneration by providing written election to the Company within 30
calendar days of his or her appointment to the Board of Directors. The elections
made pursuant to this Section shall be irrevocable with respect to Eligible
Remuneration to which such elections pertain and shall also apply to subsequent
Eligible Remuneration payable in future calendar years unless such Eligible
Director notifies the Company in writing, before the first day of the applicable
calendar year, that he or she desires to change such election.

          If the Eligible Director does not timely deliver an election in
respect of a particular Remuneration Period, the Eligible Director will receive
the Eligible Remuneration as provided for in the Award Agreement.

2.          Determination Of Deferred Stock Units. The Company will maintain a
separate account for each Eligible Director to which it will quarterly credit
Deferred Stock Units at the end of March, June, November and December, or as
otherwise determined by the Administrator, the Deferred Stock Units granted to
the Eligible Director for the relevant Remuneration Period. The number of
Deferred Stock Units (including fractional Deferred Stock Units, computed to
three digits) to be credited to an account for an Eligible Director will be
determined on the date approved by the Administrator by dividing the appropriate
amount of Eligible Remuneration to be deferred into Deferred Stock Units by the
Fair Market Value on that date.

3.          No Voting Rights. The holders of Deferred Stock Units shall have no
rights as stockholders of the Company.

4.          Dividend Equivalency. The Company will, on any date on which a cash
or stock dividend is paid on its outstanding Shares, credit to each Eligible
Director's account that number of additional Deferred Stock Units (including
fractional Deferred Stock Units, computed to three digits) calculated by (i)
multiplying the amount of the dividend per Share by the number of Deferred Stock
Units in the account as of the record date for payment of the dividend, and (ii)
dividing the amount obtained in (i) by the Fair Market Value on the date on
which the dividend is paid. (See Section 13 of the Plan, Dividend Equivalent
Right).



--------------------------------------------------------------------------------



5.          Eligible Director's Account. A written confirmation of the balance
in each Eligible Directors' Account will be sent by the Company to the Eligible
Director upon request of the Eligible Director.

6.          Creditor's Rights. A holder of Deferred Stock Units shall have no
rights other than those of a general creditor of the Company. Deferred Stock
Units represent an unfunded and unsecured obligation of the Company, subject to
the terms and condition of the applicable Award Agreement.

7.          Settlement of Deferred Stock Units. Subject to Section 8, each
Deferred Stock Unit shall be paid and settled by the issuance of Restricted or
unrestricted Shares in accordance with the Award Agreement and if such
settlement is subject to Section 409A of the Code only upon any one or more of
the following as provided for in the Award Agreement:

(a)          a specific date or date determinable by a fixed schedule;

(b)          upon the Eligible Director's termination of Continuous Services to
the extent the same constitutes a separation from services for the purposes of
Section 409A of the Code except that if an Eligible Director is a "key employee"
as defined in Section 409A of the Code for such purposes, then payment or
settlement shall occur 6 months following such separation of service;

(c)          as a result of the Eligible Director's death or Disability; or

(d)          in connection with or as a result of a Change in Control in
compliance with 409A of the Code.

          The Company will issue one Share for each whole Deferred Stock Unit
credited to the Eligible Director's account (net of any applicable withholding
tax as provided for in this Plan). Such payment shall be made by the Company as
soon as reasonably possible following the settlement date. Fractional Shares
shall not be issued, and where the Eligible Director would be entitled to
receive a fractional Shares in respect of any fractional Deferred Stock Unit,
the Company shall pay to such Eligible Director, in lieu of such fractional
Shares, cash equal to the Fair Market Value of such fractional Shares calculated
as of the day before such payment is made, net of any applicable withholding
tax.

8.          Canadian Directors. If a Deferred Stock Unit is granted to an
Eligible Director who is a Canadian Director would otherwise constitute a Salary
Deferred Arrangement, the Award Agreement pertaining to that Deferred Stock Unit
shall contain such other or additional terms as will cause the Deferred Stock
Unit to be a Prescribed Plan or Arrangement.

9.          Issuance of Stock Certificates. A stock certificate or certificates
shall be registered and issued in the name of the holder of Deferred Stock Units
and delivered to such holder as soon as practicable after such Deferred Stock
Units have become payable or satisfied in accordance with the terms of the Plan



--------------------------------------------------------------------------------



10.          Non-Exclusivity. Nothing in this Subpart A shall prohibit the
Administrator from making discretionary Awards to Eligible Directors pursuant to
the other provisions of this Plan or outside this Plan, not otherwise
inconsistent with these provisions.

11.          Defined Terms. Capitalized terms used in this Subpart A and not
defined herein have the meaning give in the Plan.

__________